275 P.3d 969 (2012)
351 Or. 650
MARANDAS, P.C. & PERDUE
v.
KYEI
No. (S059640).
Supreme Court of Oregon.
March 8, 2012.
Petitions for Review Dismissed.
Respondent on review has moved to dismiss the petition for review, vacate the decision of the Court of Appeals and the judgment of the circuit court, and to remand to the circuit court. The motion is granted in part as follows: the decision of the Court of Appeals and the judgment of the circuit court are vacated and the case is remanded to the circuit court.